TENNESSEE BUREAU OF WORKERS’ COMPENSATION
          IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                           AT NASHVILLE

 JAMES FORIEST,                               )   Docket No. 2017-06-0413
          Employee,                           )
 v.                                           )   State File No. 92945-2016
 UPS,                                         )
          Employer.                           )   Judge Joshua Davis Baker

     EXPEDITED HEARING ORDER DENYING REQUESTED BENEFITS

       This matter came before the Court on May 24, 2017, upon the Request for
Expedited Hearing filed by the employee, James Foriest. The present focus of this case is
Mr. Foriest’s entitlement to medical treatment and temporary disability benefits. The
central legal issue is whether his injury arose primarily out of and in the course and scope
of his employment for UPS. While the Court holds Mr. Foriest injury occurred in the
course and scope of his employment, the Court further holds that Mr. Foriest is unlikely
to succeed at a hearing on the merits in proving his injury arose primarily out of his
employment. Accordingly, the Court denies Mr. Foriest’s request for medical treatment
and temporary disability benefits at this time.

                                    History of Claim

       Mr. Foriest claimed he dislocated his right knee patella while working as a
delivery driver for UPS. His medical history revealed a prior total-knee-replacement
surgery on this knee.

       On October 11, 2016, Mr. Foriest, a twenty-six year employee of UPS, stopped his
truck in a church parking lot to take a brief break and smoke a cigarette. Testimony at
the hearing established that UPS drivers may take a total of one hour’s worth of breaks
during a day at any time, with the exception of the first two hours of the drivers’ shifts.

        In his affidavit, Mr. Foriest stated that, during his break, he “was walking a
straight line after having hopped down from the UPS truck when I felt a pop in my right
knee that caused me a great deal of pain.” At the hearing, both Mr. Foriest and his UPS
on-road supervisor, Terry Holder, who traveled with him that day, testified that they
made between sixty and seventy deliveries before stopping for a break. They both stated
that Mr. Foriest exited the delivery truck before he began having problems with his knee.
Despite these similarities, their testimony concerning the incident differed in several
important ways.

       The most important difference concerns the timing of when Mr. Foriest began
having problems with his knee. Mr. Foriest testified that he “hopped” down from the rear
of the truck, took one step with his left foot and then a step with his right. When he
stepped with his right foot, Mr. Foriest stated he began experiencing pain. He screamed
out and claimed Mr. Holder heard him screaming. He then “hopped” to the front the
truck and told Mr. Holder what happened.

       Mr. Holder testified that Mr. Foriest exited the truck from the passenger side. Mr.
Foriest then walked around for approximately ten to fifteen minutes and smoked a
cigarette before crying out in pain. Following this, Mr. Holder, who had also undergone
knee replacement surgery, suggested that Mr. Foriest do some exercises to mitigate the
discomfort. As the pair remained in the parking lot for the next several minutes, Mr.
Foriest’s knee popped several more times, and Mr. Holder noticed that Mr. Foriest’s
kneecap had migrated to the inside of his leg.

      Despite Mr. Foriest’s injured knee, he and Mr. Holder continued to deliver
packages; Mr. Foriest drove, and Mr. Holder took the packages from the truck to the
customer. When Mr. Foriest was unable to continue, a substitute delivery driver
completed the route. Mr. Holder and Mr. Foriest then returned to the UPS headquarters
in Brentwood where, according to Mr. Foriest, several coworkers helped him into his
personal vehicle.

        Mr. Foriest sought medical care from Dr. William Shell had performed Mr.
Foriest’s previous right-knee replacement surgery. When Dr. Shell saw Mr. Foriest after
the October 11 incident, he recorded the following history: “States yesterday he was just
walking in a straight line when his kneecap ‘jumped out.’ States he looked down and it
moved to the inside. Felt a pop. After that had a lot of pain and swelling. Does not recall
actually twisting the knee.” Despite no mention of it in the recorded history, Mr. Foriest
testified he told Dr. Shell he jumped or hopped down from the truck before his kneecap
dislocated.

       Dr. Shell diagnosed patellar dislocation and hemarthrosis, and drew a large
amount of blood from Mr. Foriest’s knee. Dr. Shell, however, could not explain why the
incident occurred, so he took Mr. Foriest off from work completely and referred him to a
practice associate, Dr. Allen Anderson, for evaluation.

      When he first saw Mr. Foriest, Dr. Anderson recorded the following history: “He
had a total knee replacement in 2009. He has done really well until he was at work
walking, and his knee gave way.” Dr. Anderson diagnosed Mr. Foriest with a rupture of

                                            2
the medial patella-femoral ligament (MPFL) and knee instability.             Dr. Anderson
recommended and performed surgery on Mr. Foriest’s knee.

       Dr. Anderson made several statements regarding causation of Mr. Foriest’s injury.
In his treatment notes, Dr. Anderson stated Mr. Foriest’s knee condition was not related
to his prior knee replacement. He classified the injury as “new” and “work-related,”
citing Mr. Foriest’s lack of knee problems since the replacement surgery in support of
this opinion. In addition to the statements in the treatment notes, Dr. Anderson also
completed a causation letter prepared by Mr. Foriest’s attorney. In the letter, Dr.
Anderson stated, Mr. Foriest suffered a new injury and that the “cause or aggravation”
was at least “50%” responsible for his present need for knee surgery.

        After UPS denied his claim, Mr. Foriest filed a Petition for Benefit Determination
(PBD) seeking medical and temporary disability benefits. In his PBD under the area
titled “Provide details about the work injury,” he wrote the following: “I have a job
which involves a great deal of walking and climbing. I have been performing his [sic] for
a number of years. After getting off the truck and walking a short distance my right knee
popped.” In his affidavit, Mr. Foriest also noted that his job required him to “make 135
to 150 stops” every day. He stated the job required significant “stepping up and stepping
down,” bending and squatting, and pushing and pulling packages with the use of a dolly
that could cumulatively weigh as much as 600 pounds.

                       Findings of Fact and Conclusions of Law

       The Court applies the following legal principles to decide this matter. In general,
Mr. Foriest bears the burden of proving all elements of his claim by a preponderance of
the evidence in order to recover workers’ compensation benefits. However, to prevail at
an expedited hearing he need only come forward with sufficient evidence from which this
Court can determine he is likely to prevail at a hearing on the merits. See Tenn. Code
Ann. § 50-6-239(d)(1) (2016); McCord v. Advantage Human Resourcing, 2015 TN Wrk.
Comp. App. Bd. LEXIS 6, at *7-9 (Mar. 27, 2015).

       In order for Mr. Foriest to be eligible for benefits, he must have suffered either an
acute or a gradual injury as defined by the Workers’ Compensation Law. Under the law,
an “injury” means “an injury by accident . . . arising primarily out of and in the course
and scope of employment, that causes death, disablement, or the need for medical
treatment of the employee[.]” To constitute a claim for workers’ compensation benefits,
the injury, whether acute or gradual, must be caused “by a specific incident, or set of
incidents, arising primarily out of and in the course and scope of employment.” “An
injury arises primarily out of and in the course and scope of employment only if it has
been shown by a preponderance of the evidence that the employment contributed more
than fifty percent (50%) in causing the injury, considering all causes[.]” See Tenn. Code
Ann. § 50-6-102(14) (2016).
                                             3
       Here, the parties do not dispute that Mr. Foriest injured his knee. UPS, however,
disputes whether the injury arose primarily out of and in the course and scope of
employment. While the Court holds Mr. Foriest was acting in the course and scope of his
employment when he injured his knee, based on the evidence presented at this time, the
Court holds that his injury did not arise primarily out of his employment. For that reason,
the Court holds Mr. Foriest is not likely to prevail at a hearing on the merits.

                     Mr. Foriest’s Knee Condition Developed in the
                         Course and Scope of His Employment

       The terms “arising out of employment” and “occurring in the course and scope of
employment” are not synonymous. With respect to course and scope, “[a]n injury occurs
in the course of employment if ‘it takes place within the period of the employment, at a
place where the employee reasonably may be, and while the employee is fulfilling work
duties or engaged in doing something incidental thereto.’” Hubble v. Dyer Nursing
Home, 188 S.W.3d 525, 534 (Tenn. 2006). Additionally, “[a]cts necessary to the life,
comfort and convenience of an employee while at work are incidental to the employment
and contribute to the furtherance of service; and injuries that occur in the performance
thereof are deemed to have arisen out of the employment.” McCormick v. Aabakus, Inc.,
101 S.W.3d 60, 63 (Tenn. Workers’ Comp. Panel 2000). Furthermore:

      [E]mployees who, within the time and space limits of their employment,
      engage in acts which minister to personal comfort do not thereby leave the
      course of employment, unless the extent of the departure is so great that an
      intent to abandon the job temporarily may be inferred or unless the method
      chosen is so unusual and unreasonable that the conduct cannot be
      considered an incident of the employment.

Carter v. Volunteer Apparel, Inc., 833 S.W.2d 492, 495 (Tenn. 1992).

       Mr. Foriest’s knee condition developed during an employer-sanctioned break that
UPS allows all drivers to take during the course of their shifts. The testimony from both
Mr. Foriest and Mr. Holder established that drivers may take up to an hour of breaks each
day and may take those breaks whenever and wherever they please. Additionally, both
men testified they made between sixty and seventy deliveries before taking a break in the
early afternoon, meaning they were well into the work day when the break occurred.

       Further, none of the testimony indicated Mr. Foriest chose a particularly
dangerous place to take his break or engaged in any activity during his break that would
have taken him so far away from his normal job duties to constitute abandonment of
those duties. All he did was walk and smoke. While the Court recognizes that most case
law on this point concerns injuries that occurred on the employer’s physical premises, the
nature of Mr. Foriest’s work required him to perform the vast majority of his work, and to
                                            4
take any breaks allowed by UPS, while off UPS’ physical premises. By taking his
sanctioned break at a time convenient to Mr. Foriest and his work schedule, the Court
holds his rest break fell within the course and scope of Mr. Foriest’s employment with
UPS.

                    Mr. Foriest Did Not Establish His Knee Condition
                        Arose Primarily Out of His Employment

       Whereas the course and scope of employment generally refers to the time and
place of injury, arising primarily out of employment refers to causation. An injury arises
out of employment when there is a causal connection between the conditions under which
the work is required to be performed and the resulting injury. Fritts v. Safety Nat’l Cas.
Corp., 163 S.W.3d 673, 678 (Tenn. 2005). Put another way, an injury arises out of
employment when it “has a rational, causal connection to the work.” Braden v. Sears,
Roebuck & Co., 833 S.W.2d 496, 498 (Tenn. 1992). Additionally, “the mere presence of
the employee at the place of injury because of the employment is not enough, as the
injury must result from a danger or hazard peculiar to the work or be caused by a risk
inherent in the nature of the work.” Willis v. All Staff, 2015 TN Wrk. Comp. App. Bd.
LEXIS 42, at *19 (Nov. 9, 2015). Accordingly, “an injury purely coincidental, or
contemporaneous, or collateral with the employment . . . will not cause the injury . . . to
be considered as arising out of the employment.” Id. Furthermore, “Tennessee courts
have consistently held that an employee may not recover for an injury occurring while
walking unless there is an employment hazard, such as a puddle or step, in addition to the
injured employee’s ambulation.” See Wilhelm v. Krogers, 235 S.W.3d 122, 128-29
(Tenn. 2007).

       In addition to these legal principles, the question of whether an injury arises
“primarily out of the employment” is inextricably intertwined with the issue of medical
causation. In all but the most simple and routine cases, an employee must prove the
causal relationship between an injury and a workplace accident through expert medical
proof. See Wheetley v. State, No. M2013-01707-WC-R3-WC, 2014 Tenn. LEXIS 476, at
*5 (Tenn. Workers’ Comp. Panel June 25, 2014). For the reasons provided below, and
despite a doctor’s opinion affirmatively linking his knee injury to his work, the Court
holds Mr. Foriest failed to come forward with evidence that he would likely succeed at a
hearing on the merits in proving his injury arose primarily out of his employment for
UPS.

        In all of his pleadings and the statements made to his physicians, Mr. Foriest
alleged he suffered an injury while simply walking. His affidavit and the history
recorded by Dr. Shell both state Mr. Foriest was “walking in a straight line” when his
knee condition developed. Although he additionally stated he “hopped” down from the
truck, neither statement indicated he developed pain immediately upon doing so.

                                            5
Additionally, Mr. Foriest testified he did not slip on wet concrete or step in a hole or
other obstacle.

       For purposes of this expedited hearing, the above facts are crucial because an
injury incurred while simply walking on level ground is not compensable. See Wilhelm,
235 S.W.3d at 128-29. Therefore, despite Dr. Anderson’s opinion that Mr. Foriest
suffered a work-related injury, the Court holds he is unlikely to prevail at a hearing on the
merits in proving he suffered an acute injury to his knee that arose primarily out his work
for UPS.

       The Court’s ruling that Mr. Foriest is unlikely to prove he suffered an acute injury
does not foreclose him from proving he suffered a gradual injury. However, the medical
evidence presented at this time is insufficient to support such a finding. Although Dr.
Anderson causally related Mr. Foriest’s knee injury to his work, the Court has no
additional testimony to indicate why he did so. The causation letter simply states he
suffered a new workplace injury and that “cause or aggravation” was at least “50%”
responsible for his present need for knee surgery. Without further explanation, the Court
finds that Dr. Anderson’s blanket causation statement, which emanated from a medical
history of “walking in a straight line,” is insufficient to show Mr. Foriest suffered a
gradual injury.

       Finally, because the Court holds that Mr. Foriest is unlikely to prevail at a hearing
on the merits in proving he suffered a compensable injury, it follows that he did not prove
his entitlement to temporary disability benefits as temporary disability benefits are only
payable for a compensable injury. See Jones v. Crencor, 2015 TN Wrk. Comp. App. Bd.
LEXIS 48, at *7 (Dec. 11, 2015). The Court, therefore, denies Mr. Foriest’s request for
temporary disability benefits.

IT IS, THEREFORE, ORDERED as follows:

   1. Mr. Foriest’s claim for medical and temporary disability benefits is denied.

   2. This matter is set for a Scheduling Hearing on July 17, 2017, at 10:30 a.m.
      (CDT). The Court will convene the hearing by telephone. You must dial (615)
      741-2113 or (855) 874-0474 to participate. Failure to call at the designated time
      may result in a determination of the issues without your participation.




                                             6
ENTERED ON THIS THE 7TH DAY OF JUNE, 2017.

                              ___________________________
                              Judge Joshua Davis Baker
                              Court of Workers’ Compensation Claims




                                7
                                     APPENDIX

Exhibits:

   1.   Medical Records
   2.   Affidavit of James Foriest
   3.   2009 Workplace Injury Documents
   4.   First Report of Injury
   5.   Wage Statement
   6.   Recorded Statement of James Foriest
   7.   Accident Summary Statement of Terry Holder

Technical Record:

   1.   Petition for Benefit Determination
   2.   Dispute Certification Notice
   3.   Request for Expedited Hearing
   4.   UPS’ Position Statement
   5.   UPS’ Opposition to Request for Expedited Hearing
   6.   Mr. Foriest’s Statement of the Case




                                           8
                             CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of this Expedited Hearing Order was
 sent to the following recipients by the following methods of service on this the____day
                                                                                  7th    of
 June, 2017.


Name                        Certified Via        Via   Service sent to:
                            Mail      Fax        Email
Stephen D. Karr                                    X   steve@flexerlaw.com
David T. Hooper                                    X   dhooper@hooperzinn.com




                                          _____________________________________
                                          Penny Shrum, Clerk of Court
                                          Court of Workers’ Compensation Claims
                                          WC.CourtClerk@tn.gov




                                             9